                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,                      : Civil No. 1:19CV1136
               Plaintiff,                      :
                                               :
              v.                               :
                                               :
$6,728.00 in U.S. CURRENCY,                    :
                   Defendant.                  :

                       VERIFIED COMPLAINT OF FORFEITURE

       NOW COMES the plaintiff, United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina, and

respectfully states as follows:

       1.     This is a civil action in rem brought to enforce the provisions of 21 U.S.C. §

881(a)(6) for the forfeiture of the defendant property, which was furnished or intended to

be furnished in exchange for a controlled substance, in violation of the Controlled

Substances Act, 21 U.S.C. §§ 801 et seq., or represents proceeds traceable to such an

exchange.

       2.     This action is also brought to enforce the provisions of 18 U.S.C. §

981(a)(1)(C) for the forfeiture of the aforesaid defendant property which constitutes or is

derived from proceeds traceable to an offense constituting specified unlawful activity as

defined in 18 U.S.C. § 1956(c)(7), or a conspiracy to commit such offense, specifically the

exchange of a controlled substance in violation of state and federal law.




            Case 1:19-cv-01136 Document 1 Filed 11/15/19 Page 1 of 4
       3.     The defendant property is $6,728.00 in U.S. Currency, which was seized on

April 6, 2019, in Greensboro, North Carolina, and is currently in the custody of the United

States Marshals Service.

       4.     Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United

States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

       5.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1355(b)(1) and 1395,

because the defendant property was seized while located in the jurisdiction of this Court,

or one or more of the acts giving rise to forfeiture occurred in this district.

       6.     Upon the filing of this complaint, the plaintiff requests that the Court issue

an arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will

execute upon the property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

       7.     The facts and circumstances supporting the seizure and forfeiture of the

defendant property are contained in Exhibit A, attached hereto and wholly incorporated

herein by reference.




                                               2




             Case 1:19-cv-01136 Document 1 Filed 11/15/19 Page 2 of 4
       WHEREFORE, the United States of America prays that process of a Warrant for

Arrest and Notice In Rem be issued for the arrest of the defendant property; that due notice

be given to all parties to appear and show cause why the forfeiture should not be decreed;

that judgment be entered declaring the defendant property be forfeited to the United States

of America for disposition according to law; and that the United States of America be

granted such other relief as this Court may deem just and proper, together with the costs

and disbursements of this action.

       This the 15th day of November, 2019.

                                              Respectfully submitted,

                                              MATTHEW G.T. MARTIN
                                              United States Attorney


                                               /s/ Nathan L. Strup
                                              Nathan L. Strup, Mo. Bar No. 60287
                                              Assistant U.S. Attorney
                                              Middle District of North Carolina
                                              101 S. Edgeworth Street, 4th Floor
                                              Greensboro, NC 27401
                                              (336) 333-5351/nathan.strup@usdoj.gov




                                             3




            Case 1:19-cv-01136 Document 1 Filed 11/15/19 Page 3 of 4
Case 1:19-cv-01136 Document 1 Filed 11/15/19 Page 4 of 4
                                    DECLARATION

       I, David L. Webster, a Special Agent with the Drug Enforcement Administration

(DEA), hereby state, pursuant to 28 U.S.C § 1746, under penalty of perjury and pursuant

to the laws of the United States, that the following is true and correct to the best of my

knowledge, information, and belief:

       1.      I have been a DEA Special Agent since 1998, and am currently assigned to

the Greensboro Resident Office. I have been a sworn Law Enforcement Officer for

approximately 31 years. In my official duty as a Special Agent, I investigate criminal and

civil violations of the Federal Controlled Substances Act. I have received special training

to enforce the laws of the Federal Controlled Substances Act. I have testified in judicial

proceedings for violations of laws concerning controlled substances. I have participated in

numerous drug trafficking investigations, including investigations that have resulted in

felony arrests for criminal violations of the Federal Controlled Substances Act. I have

conducted and assisted with numerous narcotics-related investigations that resulted in the

seizure of narcotics and related assets. Because of my training and experience, I am familiar

with the methods and trends of trafficking in illicit drugs, as well as methods used by

narcotics traffickers to conceal the proceeds of their unlawful activities from law

enforcement.

       2.      The facts set forth in this declaration are based on both my personal

knowledge and experience, and information provided by other law enforcement officers

who participated in the investigation described below, and on records maintained by state



                                             1                                   A



            Case 1:19-cv-01136 Document 1-1 Filed 11/15/19 Page 1 of 10
and local government agencies. This declaration does not set forth all facts known to me

or other law enforcement officers concerning the investigation.

       3.     This declaration is submitted in support of a Verified Complaint of Forfeiture

for $6,728.00 in U.S. Currency seized on April 6, 2019, from Raekwon Marquis

BRINKLEY.

       4.     Based on the facts set forth below, there is probable cause to believe that the

$6,728.00 in U.S. Currency seized on April 6, 2019, is subject to forfeiture pursuant to 21

U.S.C. § 881 and 18 U.S.C. § 981.

       5.     On April 6, 2019, Officer T.D. Brown with the Greensboro Police

Department (GPD) was patrolling Kim’s Mart Convenience Store on Phillips Avenue,

Greensboro, North Carolina, a known location for high narcotics traffic. Officer Brown

observed a male individual who is referred to herein as “F.C.” F.C. is a known Bloods

Gang member with a history of narcotics and violent criminal offenses.

       6.     Officer Brown observed F.C. standing by the driver’s side door of a blue

Mercedes vehicle parked at Kim’s Mart Convenience Store. The Mercedes was registered

to an individual who is F.C.’s sister. The North Carolina registration for the Mercedes was

expired.

       7.     Officer Brown observed F.C. walk into Kim’s Mart Convenience Store. F.C.

exited Kim’s Mart Convenience Store a few seconds later, returned to the driver’s side of

the Mercedes, and retrieved a bag from inside the vehicle. F.C. then walked back into

Kim’s Mart Convenience Store and remained for approximately one minute and then exited

the store without the bag. F.C. then got into the Mercedes and drove away.

                                             2



            Case 1:19-cv-01136 Document 1-1 Filed 11/15/19 Page 2 of 10
       8.      Officer Brown went inside Kim’s Mart Convenience Store where he came

across a male individual referred to herein as “J.E.” J.E. is a known Bloods Gang member.

       9.      Officer Brown observed that J.E. was in possession of a red bag. Officer

Brown approached J.E. and engaged him in conversation. Upon approaching J.E., Officer

Brown detected the odor of marijuana. Officer Brown stated to J.E., “Man, I smell weed,

you got weed in that bag?” J.E. responded, “I ain’t got no weed man, you can look in the

bag, you can smell it,” while unzipping the red bag. J.E. then opened the red bag and

revealed its contents to Officer Brown.

       10.     Officer Brown looked into the bag and observed a large amount of U.S.

Currency, tattoo equipment, and a white plastic shopping bag containing a large amount of

a white substance that Officer Brown believed to be cocaine. Officer Brown asked J.E.

about the U.S. Currency. J.E. responded “that’s my tattoo money, I do tattoos.” Officer

Brown pointed at the plastic white shopping bag and asked J.E. what was inside. J.E. then

slapped Officer Brown’s hand and stated, “that’s just my tools.” Officer Brown attempted

to place J.E. under arrest, at which time J.E. struggled and ran out of Kim’s Mart

Convenience Store with the red bag. During the struggle and flight, a shopping bag

containing approximately two-hundred fifty (250) grams of the white substance, an amount

of the aforementioned U.S. Currency, tattoo equipment, and a shirt dropped from the red

bag. The white substance was later sent to the North Carolina State Crime Laboratory for

testing; results are pending.

       11.     Officer Brown observed J.E. flee toward a nearby housing complex and did

not give chase. Officer Brown collected the cocaine, U.S. Currency, equipment, and shirt

                                           3



             Case 1:19-cv-01136 Document 1-1 Filed 11/15/19 Page 3 of 10
that had dropped from the red bag. Officer Brown requested assistance and for a K-9 Unit

to respond. Multiple GPD officers responded. Officers were able view surveillance

cameras from the housing complex to determine that J.E. had entered an apartment at the

housing complex.

       12.     Officer Brown viewed surveillance video of Kim’s Mart Convenience Store.

F.C. is shown arriving at the store in the Mercedes vehicle. J.E. is shown exiting Kim’s

Mart Convenience Store and walking to the driver’s side of the Mercedes and conversing

with F.C. before entering the vehicle through the right rear passenger door with a red bag

in his possession. J.E. is shown briefly sitting in the right rear passenger seat of the

Mercedes, but never fully closing the door. J.E. is then shown transferring items into and/or

out of the aforementioned red bag, and then re-entering Kim’s Mart Convenience Store

with said bag. At the time J.E. enters Kim’s Mart Convenience Store, Officer Brown is

shown pulling into the parking lot.

       13.     While at Kim’s Mart Convenience Store, Officer Brown was advised that an

employee of the store had recently seen a male individual enter the store and place another

bag in the employee bathroom. Officer Brown then entered the employee bathroom and

found a brown Louis Vuitton tote bag inside. In the brown bag, Officer Brown found an

amount of U.S. Currency later determined to be $9,140.00.

       14.     A store employee then advised Officer Brown that the male individual who

left the bag in the employee bathroom was back in the store. Officer Brown observed the

individual in the store and recognized him as F.C.



                                             4



             Case 1:19-cv-01136 Document 1-1 Filed 11/15/19 Page 4 of 10
       15.     Officer Brown asked F.C. if he had forgotten something at the store. F.C.

responded, “What?” Officer Brown asked the same question. F.C. responded, “some

cash?” Officer Brown detained F.C. due to observing him driving without an operator’s

license and the expired vehicle registration, and for the current narcotics investigation. F.C.

later admitted to leaving the bag with $9,140.00 in U.S. Currency inside of Kim’s Mart

Convenience Store. The $9,140.00 in U.S. Currency was administratively forfeited on

October 2, 2019.

       16.     GPD patrol officers who had responded to Officer Brown request for

assistance then advised over the radio that they had observed a male individual matching

the description of J.E. running across Phillips Avenue near Kim’s Mart Convenience Store,

towards Lombardy Street. As the officers approached, the individual fled by foot and in

doing so threw and dropped various amounts of U.S. Currency along his route through a

grassy area and toward a wooded area behind Kim’s Mart Convenience Store. Officers

determined that the individual was actually Raekwon BRINKLEY, not J.E.

       17.     Officers pursued BRINKLEY into the wooded area behind Kim’s Mart

Convenience Store. BRINKLEY was then apprehended and arrested. When apprehended,

BRINKLEY had an additional U.S. Currency rubber banded in stacks within a small bag

inside a camouflage bag that also contained digital scales and marijuana residue. Officers

then took BRINKELY to Kim’s Mart Convenience Store.

       18.     Officer Brown spoke with BRINKLEY at Kim’s Mart Convenience Store.

Officer Brown recognized BRINKLEY as having been present in Kim’s Mart Convenience

Store during his earlier encounter with J.E., as described above in paragraphs 8-10.

                                              5



             Case 1:19-cv-01136 Document 1-1 Filed 11/15/19 Page 5 of 10
      19.     BRINKLEY provided Officer Brown with a false name and birthdate.

Officer Brown asked BRINKLEY about the U.S. Currency described above in paragraphs

16 and 17. BRINKLEY initially stated that he received the money from playing fish game

tables. BRINKLEY later stated that he found some of the money on the ground outside of

Kim’s Mart Convenience Store, after J.E. had fled on foot and dropped the money.

      20.     BRINKLEY was transported to the Guilford County Jail, where he advised

Officer Brown that a portion of the U.S. Currency recovered from him was not his and that

he collected the money from a red bag in J.E.’s possession. BRINKLEY stated the red bag

was now located behind a dumpster in front of an apartment building on Phillips Avenue.

Officers responded to the apartment building and discovered a red bag behind a dumpster

on the premises. A search of the red bag yielded only probation officer business cards and

counterfeit hundred dollar bills with Chinese markings on them.

      21.     In total $7,648.00 in U.S. Currency was recovered from BRINKLEY. The

U.S. Currency was placed into evidence bags and initially turned over to Officer Brown at

the scene. One of the evidence bags, containing $920.00 in U.S. Currency, subsequently

fell between the front seats of Officer Brown’s police vehicle and was discovered by him

at the end of his duty assignment the next day, April 7, 2019, and then placed in a GPD

evidence locker where it continues to be stored. The remaining $6,728.00 is the subject of

forfeiture proceedings.

      22.     On April 9, 2019, GPD Detective A.J. Smith and narcotics detection canine

K-9 Hacksaw conducted a blind sniff of the $6,728.00 in U.S. Currency in a controlled

room located at Vice & Narcotics Division offices. K-9 Hacksaw and Detective Smith were

                                            6



            Case 1:19-cv-01136 Document 1-1 Filed 11/15/19 Page 6 of 10
deployed to the room without the currency. K-9 Hacksaw did not alert to the odor of

controlled substance at that time. K-9 Hacksaw and Detective Smith then left the room.

GPD Detective C.B. Cline then concealed the $6,728.00 in U.S. Currency in a wooden

cabinet in the room. K-9 Hacksaw and Detective Smith, unaware of the location of the

currency, were again deployed to the room, whereupon K-9 Hacksaw responded to the

$6,728.00 in U.S. Currency contained in the wooden cabinet by giving positive alert to the

odor of controlled substance.

       23.     Detective A.J. Smith has been a sworn law enforcement office with GPD for

11 years. Detective Smith is currently assigned as an Investigative Interdiction Detective

on the Vice Squad in the Vice & Narcotics Division of GPD. Detective Smith has worked

narcotics since May 2012. Detective Smith completed GPD’s Basic Law Enforcement

Training (BLET) in February 2009. In addition to BLET, Detective Smith has attended

Basic Narcotics Investigators course, Airport Narcotics Investigations, Highway/Rural

Drug Investigations, Advanced Criminal Interdiction, Basic Canine/Detector Dog

Training, High Risk Apprehensions, Bus Interdiction, Parcel Interdiction, Train

Interdiction, and numerous other seminars. Detective Smith has completed over 500 hours

of training with the majority of the training focusing on illegal narcotics. Detective Smith

has served GPD as a Patrol Officer, Police Training Officer, and as a street-level drug

officer. Detective Smith is a member of the International Narcotics Interdiction Association

and the International Police Working Dog Association. Detective Smith has conducted and

assisted in numerous narcotics investigations leading to the arrest and conviction of

narcotics traffickers in state and federal criminal cases.

                                              7



             Case 1:19-cv-01136 Document 1-1 Filed 11/15/19 Page 7 of 10
       24.     In October 2018, Detective Smith was selected to be a Narcotics Detection

Dog Handler and assigned to handle K-9 Hacksaw. K-9 Hacksaw is a seven year old Black

Laboratory Retriever, a breed is specifically selected for keen senses and ability to be

trained to detect the odor of controlled substances.

       25.     In October 2018, K-9 Hacksaw and Detective Smith underwent 200 hours of

basic canine detection training with Corporal D. Diaz, a canine handler and trainer in the

Canine Division of GPD with years of experience in the field. During his training, K-9

Hacksaw proved that he could reliably use his olfactory senses to locate narcotics training

aids of actual controlled substances, including heroin, cocaine, crack cocaine, marijuana,

hashish, methamphetamine, and ecstasy. K-9 Hacksaw and Detective Smith were initially

certified as a Canine Narcotics Detection Team by the International Police Work Dog

Association on December 7, 2018, in the detection of marijuana, cocaine, heroin, and

methamphetamine, and then recertified on May 14, 2019. This certification is valid for 15

months from the date of issuance.

       26.     K-9 Hacksaw is trained to passively alert after detecting the odor of narcotics

for which he has been trained. This passive alert consists of a physical reaction that ends

in him coming to a sitting position and/or alternating looks between Detective Smith and

the point of narcotics for which he is trained to detect. K-9 Hacksaw also exhibits various

mental and physical reactions that are noticeable to Detective Smith. These include

becoming possessive of the area, refusing to leave an area where the odor of narcotics is

detected, and changing his breathing rate and sniffing patterns.



                                              8



             Case 1:19-cv-01136 Document 1-1 Filed 11/15/19 Page 8 of 10
       27.     Detective Smith has demonstrated the ability to properly deploy and maintain

a police narcotics canine and effectively locate controlled substances concealed in locations

such as, but not limited to, sealed packages, residential homes and outbuildings,

automobiles, tractor trailers, luggage, electrical components/appliances, and the ground

during training. Beginning December 2018 to date, the detection team of K-9 Hacksaw and

Detective Smith has located and seized no less than 183.5 pounds of marijuana, 4.4 pounds

of methamphetamine, 4.4 pounds of cocaine, and 6 pounds of heroin. K-9 Hacksaw has

also successfully alerted to no less than $75,964.00 in U.S. Currency, as of Canine Usage

Reports dated September 23, 2019.

       28.     BRINKLEY was arrested and charged with 1 count of Possession of Drug

Paraphernalia and 2 counts of Resist, Delay, or Obstruct. BRINKLEY was also served with

10 orders for arrest for felony probation violations.

       29.     BRINKLEY’S criminal history includes arrests for Possession of Marijuana

Paraphernalia on November 20, 2016, and April 6, 2019. BRINKLEY is unemployed.

       30.     The $6,728.00 in U.S. Currency was converted into a check from Wells

Fargo Bank, and sent to the United States Marshal Service in Raleigh, North Carolina,

where it was deposited into the Seized Asset Deposit Fund. DEA then began administrative

forfeiture proceedings.

       31.     On July 18, 2019, DEA received a claim to the $6,728.00 in U.S. Currency

from Kymmecca Stacey. The administrative forfeiture process was terminated and the

seizure was referred to the United States Attorney’s Office for judicial forfeiture.



                                              9



             Case 1:19-cv-01136 Document 1-1 Filed 11/15/19 Page 9 of 10
Case 1:19-cv-01136 Document 1-1 Filed 11/15/19 Page 10 of 10
